Citation Nr: 0943224	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-34 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for damage to the ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2006 rating decision denied service connection for 
bilateral hearing loss as well as denied service connection 
for damage to the ear.  The Veteran appealed, asserting that 
he has hearing loss and ear damage related to his active 
service.  

Specifically, the Veteran stated that during a beach training 
exercise, a bug crawled in his ear and died.  The Veteran's 
ear was treated with drops and packed with gauze.  Two weeks 
later, a corpsman pulled the gauze out of his ear, causing 
pain and damage to his ear drum.  The Veteran stated that 
following that incident, he experienced yearly ear infections 
and discomfort in his ears.  Currently the Veteran reported 
some hearing loss.

While service treatment records are silent to any complaints 
of hearing loss during active, service, the treatment records 
do show treatment for two ear infections in April and 
December 1968.  The Veteran also submitted a statement from a 
fellow Veteran indicating that the Veteran complained of ear 
pain caused by an insect in his ear after a training 
exercise, and that he observed the Veteran with packing in 
his ear.  

The Veteran also submitted a letter from R.A.G., M.D., 
stating that he provided treatment to the Veteran as well as 
stated that the Veteran reported an ear injury that occurred 
during active service, prior to any treatment provided by Dr. 
G.  Unfortunately, records from Dr. G have not been 
associated with the claims file.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  The Veteran 
submitted a medical opinion stating that he was receiving 
treatment from Dr. G., and that he reported an injury to his 
ear during his active service to the doctor.  However, it is 
unclear whether the Veteran has a current hearing problem 
that is related to his ear infections, to residuals of an 
injury related to a training exercise during active service, 
or to other intercurrent causes.  Thus, the Board is unable 
to adjudicate the claim based on the evidence of record.  
Therefore, an examination should be obtained to resolve these 
issues.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the Veteran should be 
requested to provide the names, 
addresses and approximate dates of 
treatment of all medical care 
providers, VA and non-VA, who have 
treated him for the disability on 
appeal.  Specifically, the Veteran 
should provide the necessary 
authorizations for R.A.G., M.D.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be 
made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Appellant is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  After medical records, if any, are 
associated with the claims file, the 
Veteran should be afforded a VA 
audiological examination with 
audiometric studies, to determine the 
whether he has bilateral hearing loss 
and, as appropriate, the cause or 
severity thereof.  The examiner should 
also determine if the Veteran has any 
damage to either ear, including the ear 
drums.  The Veteran's claims file 
should be made available for the 
examiner's review.  Additionally, the 
examiner should specifically address 
the following:

With respect to the Veteran's hearing 
loss, the examiner should opine as to 
whether the Veteran has current 
bilateral hearing loss.  If hearing 
loss  is found, the examiner should 
opine as to whether it is at least as 
likely as not (a 50 percent 
probability) that the hearing loss is 
due to the Veteran's active service, 
including the Veteran's ear infections 
or reported residuals of an injury 
during a training exercise during 
active service.   

With respect to any current residual 
damage to the ears, including the ear 
drums, the examiner should opine as to 
whether the Veteran has damage to the 
ears.  If damage is found, the examiner 
should opine as to whether it is at 
least as likely as not (a 50 percent 
probability) that such ear damage is 
due to the Veteran's active service, 
including the Veteran's ear infections 
or reported residuals of an injury 
during a training exercise during 
active service.
  
3.  After the foregoing, the RO should 
review the 	Appellant's claims.  If 
the determination is adverse to 	the 
Appellant, he and his representative 
should be 	provided an appropriate 
supplemental statement of the 	case and 
given an opportunity to respond.  The 
case 	should then be returned to the 
Board as indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


